         Case 3:13-cv-00297-JAM Document 640 Filed 07/01/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 BRUCE KIRBY, INC., ET AL.,

        Plaintiffs,
                                                       Civil Action No. 3:13-cv-00297-JAM
                 vs.

 LASERPERFORMANCE (EUROPE) LIMITED,
 ET. AL.,

        Defendants.


             PLAINTIFFS’ SUPPLEMENTAL RESPONSE IN SUPPORT OF
                 MOTION FOR JUDGMENT, PUNITIVE DAMAGES,
               ATTORNEYS’ FEES, AND PRE-JUDGMENT INTEREST

I.     Introduction

       Pursuant to the Court’s Order dated June 24, 2020, (Dkt. 639), and in conjunction with

the filing of the Supplemental Fee Declaration of Benjamin N. Luehrs in Support of Plaintiff’s

Motion for Attorneys’ Fees and Punitive Damages (“the Supplemental Luehrs Declaration”),

filed concurrently herewith, Plaintiffs Bruce Kirby and Bruce Kirby, Inc. (“Kirby”) hereby

provide a brief supplemental response to Kirby’s request for attorneys’ fees and punitive

damages to elaborate on the reasonableness of Kirby’s fee and expense calculations.

II.    Kirby’s Calculations of Legal Fees and Punitive Damages are Reasonable and Well
       Supported

       As shown in the Supplemental Luehrs Declaration, Kirby has provided updated

calculations for legal fees for Kirby’s claims ($758,415.15), punitive damages ($885,889.66),

and for Defendants’ baseless counterclaims ($32,460.00). Each of these calculations are

reasonable and well supported.




                                                1
          Case 3:13-cv-00297-JAM Document 640 Filed 07/01/20 Page 2 of 5



         Pursuant to these supplemental filings, Kirby seeks to adequately identify reasonable

legal fees to which he is entitled. To do so, Kirby highlighted each of the billing entries

previously submitted to the Court in green, blue, yellow, or red to differentiate the bills and

further support Kirby’s attorneys’ fee and punitive damages requests. Kirby is entitled to a full

(100%) award for at least all the billing entries highlighted in green and yellow, and at least a

partial award (e.g., of at least 57 percent) for all the billing entries highlighted in blue. Kirby is

not seeking an award for billing entries highlighted in red (irrespective of any entitlement to

them).

         Each of the billing entries highlighted in green and blue is directly related to Kirby’s

Lanham Act claims (Claims 1 & 2) and/or concern legal work that is inextricably intertwined

with legal work related to these claims and related proofs. With respect to the billing entries

highlighted in blue, Kirby expects Defendants to belabor the entries’ specific phraseology.

Accordingly, as a showing of good faith and reasonableness, and to assist the Court’s

determination of Kirby’s fee request, Kirby only requests a partial award for these entries.

Specifically, Kirby asserts that an award of at least 57 percent of the blue billing entries is

reasonable.

         First, 57 percent represents four of Kirby’s seven original claims brought against QMI

and LPE to cease their unauthorized use of Kirby’s trademarked name to sell Laser sailboats (4/7

= 0.57). Thus, prior to the Court’s decision on summary judgment dismissing Kirby’s contract

claims, expenses and certain billing entries, such as entries related to the parties’ Rule 26(f)

report or other status reports, can fairly be apportioned based on the number of claims

specifically relating to Kirby’s trademarked name.




                                                   2
         Case 3:13-cv-00297-JAM Document 640 Filed 07/01/20 Page 3 of 5



       Furthermore, 57 percent represents a fair calculation of the content of the blue-

highlighted billing entries. For instance, much of the legal fees incurred by Kirby to oppose

Defendants’ motion for summary judgment are highlighted in blue, yet more than 57 percent of

Defendants’ summary judgment memorandum was directed to claims concerning Kirby’s

trademarked name. In fact, fifteen (15) of the nineteen (19) pages of the “argument” section of

Defendants’ brief concerned claims concerning Kirby’s name. (See Dkt. 187 at 16-35.) Kirby’s

related fee requests for these entries is therefore reasonable at least because the blue-highlighted

billing entries are more than 57 percent concerned with Kirby’s related claims. Indeed, each of

the blue-highlighted entries predominantly concerns Defendants’ willful and unauthorized use of

Kirby’s trademarked name.

       Accordingly, when calculated based on the percentage of Kirby’s claims related to

Kirby’s trademarked name, or when viewed in relation to the content of the blue billing entries, a

57-percent award is reasonable.

       Additionally, Kirby notes that there is absolutely no basis to apportion Kirby’s legal fees

or expenses following the Court’s August 12, 2016 summary judgment order, after which Kirby

possessed only claims concerning Defendants’ unauthorized use of Kirby’s trademarked name.

(See Dkt. 283.) A calculation of Kirby’s legal fees following the Court’s August 12, 2016

summary judgment order total at least $417,253 using the Court’s lodestar fee rates for attorneys,

paralegals, and attorney Mackenzie Long, respectively. (See Dkt. 558.)

       Finally, Kirby highlighted in red all the billing entries between 2013 to the present that

either (a) include a redaction, or (b) appear to predominantly relate to a defendant other than

Quarter Moon, Inc. or LaserPerformance (Europe) Limited, or predominately relate to a claim

other than one concerning Defendants’ unauthorized use of Kirby’s trademarked name to sell




                                                  3
         Case 3:13-cv-00297-JAM Document 640 Filed 07/01/20 Page 4 of 5



Laser sailboats. As a gesture of good faith and reasonableness, Kirby is not seeking the fees

highlighted in red at this time, irrespective of any legal entitlement to them.

III.   CONCLUSION

       For the reasons stated herein, and those in Kirby’s other post-trial briefing, Kirby

respectfully requests the Court award $758,415.15 in legal fees for Kirby’s claims, $885,889.66

in punitive damages, and $32,460.00 in relation to Defendants’ baseless counterclaims.

                                       Respectfully submitted,


July 1, 2020                           /s/ Benjamin N. Luehrs
                                       Wesley W. Whitmyer, Jr., ct03509
                                       Benjamin N. Luehrs (phv08980)
                                       Robert D. Keeler, ct29692
                                       WHITMYER IP GROUP LLC
                                       600 Summer Street
                                       Stamford, CT 06901
                                       Tel. 203 703-0800
                                       Fax 203 703-0801
                                       Email: litigation@whipgroup.com
                                               bluehrs@whipgroup.com
                                               rkeeler@whipgroup.com

                                       Attorneys for Plaintiffs
                                       Bruce Kirby, Inc. and Bruce Kirby




                                                  4
         Case 3:13-cv-00297-JAM Document 640 Filed 07/01/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

        This is to certify that on this 1st day of July 2020, true and correct copies of the
foregoing PLAINTIFFS’ SUPPLEMENTAL RESPONSE IN SUPPORT OF MOTION
FOR JUDGMENT, PUNITIVE DAMAGES, ATTORNEYS’ FEES, AND PRE-
JUDGMENT INTEREST, DECLARATION OF BENJAMIN N. LUEHRS and EXHIBITS
1 – 11 were filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.



July 1, 2020                                         /s/ Joan M. Burnett




                                                 5
